               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

BLAKE SANDLAIN,

     Petitioner,

v.                                    CIVIL ACTION NO. 1:19-00025

BARBARA RICKARD, WARDEN,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

February 21, 2019, in which he recommended that the court

dismiss petitioner’s petition for writ of habeas corpus, deny

petitioner’s application to proceed without prepayment of fees,

deny petitioner’s motion for preliminary injunction/temporary

restraining order, and remove this case from the court’s active

docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.   The failure of any party to file
such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.     Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).    On March 4, 2019,

petitioner, acting pro se, timely submitted objections to the

PF&R.     See ECF No. 8.

     Petitioner objects to two specific findings made by

Magistrate Judge Aboulhosn. First, he objects to the PF&R’s

finding that challenges to prison conditions of confinement are

not cognizable as Section 2241 habeas claims, and should instead

be filed as a Bivens or Section 1983 action. Second, petitioner

objects to the PF&R’s finding that administrative remedies must

be exhausted before filing a Section 2241 habeas petition.       The

court addresses each objection, with de novo review, in turn.

I.   Analysis

     A.      Objection 1 – Conditions of Confinement Claims in

             Habeas Proceedings

     The issue of whether a prisoner may challenge the

conditions of confinement in a habeas proceeding has not been

definitively resolved by the Supreme Court.     Compare Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973) (recognizing that habeas

corpus might possibly be available to challenge prison

conditions), and Wilwording v. Swenson, 404 U.S. 249, 249–51

(1971) (recognizing challenges to prison “living conditions and

disciplinary measures” are “cognizable in federal habeas
                                   2
corpus”), with Muhammad v. Close, 540 U.S. 749, 750 (2004)

(explaining that “[c]hallenges to the validity of any

confinement or to particulars affecting its duration are the

province of habeas corpus . . . [while] requests for relief

turning on circumstances of confinement may be presented in a §

1983 action.”), and Bell v. Wolfish, 441 U.S. 520, 527 n.6

(1979) (“[W]e leave to another day the question of the propriety

of using a writ of habeas corpus to obtain review of the

conditions of confinement, as distinct from the fact or length

of the confinement itself.”).   In answering this open question,

the Fourth Circuit has consistently, albeit never directly,

concluded that most conditions of confinement claims are not

cognizable in habeas proceedings. 1   See, e.g., Rodriguez v.


1 Petitioner directs the court’s attention to the Fourth Circuit
case of McNair v. McCune as holding that all conditions of
confinement claims may be brought under 2241 habeas proceedings.
See 527 F.2d 874, 875 (4th Cir. 1975). However, this is not the
proper interpretation of McNair. The relevant portion of McNair
states that “there is federal habeas corpus jurisdiction over
the complaint of a federal prisoner who is challenging not the
validity of his original conviction, but the imposition of
segregated confinement without elementary procedural due process
and without just cause.” Id. While McNair did hold that
certain claims that touch on conditions of confinement could be
brought in habeas proceedings, it only allowed these claims to
be brought under Section 2241 when the claims imposed what has
been described as “quantum change[s] in the level of custody”
without due process and just cause. See id.; Graham v. Broglin,
922 F.2d 379, 381 (7th Cir. 1991) (“If the prisoner is seeking
what can fairly be described as a quantum change in the level of
custody—whether outright freedom, or . . . the run of the prison
in contrast to the approximation to solitary confinement that is
disciplinary segregation—then habeas corpus is his remedy.”).
                                 3
Ratledge, 715 F. App’x 261, 265–66 (4th Cir. 2017) (“[C]ourts

have generally held that a § 1983 suit or a Bivens action is the

appropriate means of challenging conditions of confinement,

whereas § 2241 petitions are not.”); Braddy v. Wilson, 580 Fed.

App’x 172 (4th Cir. 2014) (dismissing a habeas petition alleging

a condition of confinement claim as improperly brought under

Section 2241); Todd v. Baskerville, 712 F.2d 70, 73 (4th Cir.

1983) (“The principle to be deduced from Preiser . . . appears

to be that when the claim relat[es] to [conditions of

confinement] . . . the suit [must be] a § 1983 action.”).

     Moreover, courts within this district have consistently

held that challenges to conditions of confinement are not

cognizable in habeas proceedings.   See Hargrove v. Masters, 2017




Essentially, the Fourth Circuit has distinguished between claims
concerning due process or just cause because they reflect
massive changes in confinement, which are cognizable in habeas
proceedings, and claims concerning the conditions of
confinement, which are not. See Varela v. Whalen, 946 F.2d 888
(4th Cir. 1991); Hillberry v. Ballard, 2014 WL 7161012, at *9–10
(S.D.W. Va. Dec. 15, 2014).

     Moreover, the Fourth Circuit in McNair relied upon the
Supreme Court case of Wilwording as it came to its conclusion.
See id. While Wilwording did recognize that challenges to
prison “living conditions and disciplinary measures” are
“cognizable in federal habeas corpus,” see 404 U.S. at 249-51,
the Supreme Court has steadily walked away from this holding,
instead stating that whether conditions of confinement can be
brought in habeas proceedings is an open question. See
Muhammad, 540 U.S. at 750; Bell, 441 U.S. at 527 n.6. This
change in Supreme Court opinion cautions against reading
McNair’s holding broadly.
                                4
WL 712758, at *2 (S.D.W. Va. Feb. 23, 2017) (“challenges to the

conditions of [] confinement are not cognizable under § 2241,

but instead must be pursued through a Bivens action”); see also

Brown v. Zeigler, 2013 WL 4500473, at *6–7 (S.D.W. Va. Aug. 20,

2013); Daniel v. Craig, 2008 WL 644883, at *2 (S.D.W. Va. Mar.

7, 2008); Berry v. McBride, 2006 WL 2861077, at *1 (S.D.W. Va.

Oct. 5, 2006).

     This court concludes that challenges to conditions of

confinement are not cognizable in habeas proceedings under

Section 2241.    Petitioner’s challenges to his conditions of

confinement are that respondent is “subjecting the whole

population to a deprivation of nutritious meals, proper

ventilation for warmth, and endangering inmate life for going on

twenty-eight days.”    See ECF No. 2, at 6.   These claims do not

contain the kind of quantum changes in confinement without due

process or just cause that are the only kind of challenges to

conditions of confinement cognizable in habeas proceedings.     See

supra, at n.1.    Therefore, petitioner’s Objection 1 is

OVERRULED.

     B.   Objection 2 – Exhaustion of Administrative Remedies in

          Section 2241 Proceedings

     Petitioner objects that Section 2241, unlike the Prison

Litigation Reform Act (“PLRA”), does not explicitly require

administrative remedies to be exhausted before a prisoner may
                                  5
bring a Section 2241 claim.    Compare 28 U.S.C. § 2241, with 42

U.S.C. § 1997e.    While it is true that Section 2241 does not

contain a statutory mandate that administrative remedies be

exhausted, courts may judicially impose such a requirement.      See

Jaworski v. Gutierrez, 509 F. Supp. 2d 573, 577 (N.D.W. Va.

2007) (“[T]he exhaustion requirement in habeas corpus actions

arising under § 2241 . . . has no statutory mandate, but rather

is judicially imposed.”).    The Fourth Circuit has consistently

done so, and requires litigants to exhaust their alternative

remedies before bringing Section 2241 claims.    See Timms v.

Johns, 627 F.3d 525, 530–31 (4th Cir. 2010) (explaining that

exhaustion is required before a habeas action may be brought).

This is because requiring exhaustion promotes the “‘important

considerations of federal court efficiency and administration.’”

Id. (quoting Moore v. United States, 875 F. Supp. 620, 624 (D.

Neb. 1994)).   Only in “‘exceptional circumstances’” should

exhaustion be waived, id. (quoting Bowen v. Johnson, 306 U.S.

19, 27 (1939)), such as when the administrative remedy process

would be futile.    See Jaworski, 509 F. Supp. 2d at 577.

     Here, petitioner has made it clear that he has not

exhausted his administrative remedies.    Nor has he put forth any

evidence suggesting why doing so would be futile.    Therefore,

this court finds no exceptional circumstances exist here to

excuse petitioner’s failure to exhaust, and thus he is required
                                  6
to exhaust his administrative remedies before filing a Section

2241 petition.   Petitioner’s Objection 2 is OVERRULED.

II. Conclusion

     The court adopts the Findings and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.   Petitioner’s petition for writ of habeas corpus under

          28 U.S.C. § 2241 is DENIED;

     2.   Petitioner’s application to proceed without prepayment

          of fees is DENIED;

     3.   Petitioner’s motion for preliminary

          injunction/temporary restraining order is DENIED;

     4.   This action is DISMISSED; and

     5.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”   28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,
                                   7
683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 25th day of September, 2019.

                               ENTER:



                              David A. Faber
                              Senior United States District Judge




                                 8
